DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites, “wherein the electronic controlled clutch is fully: configured to….”; and also recites,“to provide a lowest possible energy use-up while meeting the  most efficient tractive effort requirement,
Applicant’s original specification recites:
[0192] Fig. 36 is single electric traction-motor equipped with electronic-clutch, that may be manufactured with any specifications, and is usually installed in any heavy-duty trucks, buses, or semi-trailers, with more than two axles, with electric traction-motors having various power ratings. Fig. 37 is the same design as Fig. 36; yet it is manufactured with two electric traction- motors sharing the same shaft that could be installed in any heavy-duty trucks, usually with only two axles. [0193] Fig. 38 presents a relatively large, configured as a pair of electric traction- motors with no electronic-clutches. It may be manufactured with any specifications and could be 77installed in any light- or heavy-duty vehicles, buses, or semi-trailers. It may be installed with steering gears [not shown]. This electric traction-motor is designed to be the core tractive-power that runs whenever the vehicle is in motion. The tractive-power of all electric traction-motor with no electronic clutches may be about one-quarter plus 10% [these electric traction-motors are installed in pairs] the HP and torque required to propel an empty commercial vehicle in 00 elevation. 
[0205] Fig. 16, 17 represent a cross-section of the electronic-clutch that is responsible for coupling and de-coupling electric traction-motors within configuration of Fig. 12 and 13. The six holes in the periphery of the circle in said electronic-clutch may represent the location where six long bolts may be inserted to hold tight all the components as seen in Fig. 12 and 13; e.g., the coupling and decoupling clutches; the electric traction-motors with their electronic-clutch discs; and the opposing, permanently fixed-to the shared shaft-discs. All components are inserted by sliding them on the splines of the joint-shaft 62. Customization of power and torque in light duty and heavy-duty vehicles, is accomplished by first choosing the right length of joint-shaft 62, and then sliding-in additional electric traction-motors; or reducing the number of electric traction- motors; or replacing unwanted electric traction-motors; or replacing a defective electric traction- motors; the possibilities are endless.
There is no support for the claimed, “wherein the electronic controlled clutch is fully: configured to….” And “to provide a lowest possible energy use-up while meeting the  most efficient tractive effort requirement,..”
This is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 there is no antecedent basis for, “….the plurality of electric traction-motors within the group of groups to  and from …”, emphasis added. Applicant is advised to rewrite the phrase as, --“….the plurality of electric traction-motors configured in the groups to  and from …” to overcome the rejection.       
	Further in claim 1 there is no antecedent basis for, “ a clutch-system configured to conduct coupling and de-coupling of at least one of the plurality of electric traction-motors within the group of groups to and from the….”.  Applicant is advised to rewrite the claims as, -- a clutch-system configured to conduct coupling and de-coupling of at least one of the plurality of electric traction-motors configured in the groups to and from the….-- to overcome the rejection.
	Further in claim 1 applicant is advised to change the phrase, “a holistic controller comprising multi-objective optimization design (MOOD) procedures is programmed to:” to the phrase, -- a holistic controller comprising multi-objective optimization design (MOOD) procedures, wherein the holistic controller is programmed to:” to distinctly indicate that it is the controller that is programmed to carry out the determining power requirements, elect a group of electric traction-motors, etc.
Further in claim 1 applicant is advised to change the phrase, “elect a group of electric traction-motors from the groups that may produce the required tractive effort with the best efficiency;” to the phrase, -- elect a group of electric traction-motors from the groups that may produce a required tractive effort with best efficiency; --
Further in claim 1 applicant is advised to change, “actuate and couple to the wheels the second group of electric traction-motors to conduct the tractive effort requirements and simultaneously decouple from the wheels the identified first group of electric traction-motors;” to the phrase, -- “actuate and couple to the wheels the second group of electric traction-motors to produce the most efficient tractive effort requirement and simultaneously decouple from the wheels the identified first group of electric traction-motors;-- for consistency.
Further, in claim 1 applicant is advised to change the phrase, “compare tractive power of the second group of electric traction-motors to an instant tractive effort requirement;” to the phrase, -- compare the most efficient tractive effort requirement of the second group of electric traction-motors to an instant tractive effort requirement; 
Further in claim 1, applicant is advised to change the phrase, “actuate a third group of electric traction-motors from the groups to produce the remaining tractive effort.” To the phrase, -- actuate a third group of electric traction-motors from the groups to produce the remaining tractive effort requirement. – for consistency. 
In claim 2, applicant is advised to change the phrase, “ The electric scalable tractive power system of claim 1 comprising:” to the phrase, -- The electric scalable tractive power system of claim 1 further comprising:-- for consistency and clarity.                                                             
Further in claim 2, the phrases,  “a fuel cell unit as first energy-producing unit
a plurality of photovoltaic panels as a secondary energy-producing unit installed on different surfaces of the vehicle, such as a car, a bus, a truck and [[on]] articulated cars and trailers- 
a holistic controller including voltage and current sensing capabilities in all energy storage units and energy-producing units; 
wherein the holistic controller comprises a power management logic to: 
monitor and manage the energy storage units and energy-producing units.” Should be written as,
--a fuel cell unit as a first energy-producing unit; 
a plurality of photovoltaic panels as a secondary energy-producing unit installed on different surfaces of the vehicle, wherein the vehicle comprises a car, a bus, a truck, articulated cars, or trailers; 
wherein the holistic controller includes voltage and current sensing capabilities in all the energy storage units and the energy-producing units; 
wherein the holistic controller comprises a power management logic to monitor and manage a state-of-charge and discharge in all the energy storage units and the energy-producing units.--  for consistency and clarity.
	Because the claims are replete with lots of errors, it is recommended that applicant rewrite claims 3, 4, 5 as follows:
--3. (Amended) The electric scalable tractive power system of claim 1 further comprising: 
a plurality of bi-directional DC-DC converters, and bi-directional DC-AC inverters; 
each bi-directional DC-DC converter of the plurality of  bi-directional DC-DC converters is:
 	connected between the energy storage-units and a corresponding bi-directional DC- AC inverter; 
amplifying a DC-voltage of the energy storage-units to levels exceeding 400 volt; and 
delivering the amplified DC-voltage to the corresponding bi-directional DC-AC inverter; 
a high-current film capacitor DC-bus connected between the negative and the positive wires running between the bi- directional DC-DC converter, and the bi-directional DC-AC inverters to: 
manage a high-frequency ripple current, a voltage fluctuation, and an over voltage due to regeneration; 
wherein the each bi-directional DC-AC inverter of the bi-directional DC-DC inverter is:   
turning over the high DC-voltage from the bi-directional DC-DC converters into a multi-phase AC-voltage; 
delivering the multi-phase AC-voltage to a corresponding electric traction-motor of the plurality of electric traction motors; 
wherein each of a voltage, current, and frequency of each electric traction-motor of the plurality of traction-motors is independently controlled by the holistic controller.--  

--4. (Currently amended) The electric scalable tractive power system of claim1, comprising: 
the holistic controller, wherein the holistic controller is:
programmed to utilize the multi-objective optimization design (MOOD) procedures;
configured to identify from the groups a specific group of electric traction-motors that meet the instant tractive-effort requirement while using up a lowest possible energy; and 
configured to split the instant tractive-effort requirement between the groups. -- 

--5. (Currently amended) The electric scalable tractive power system of claim 1,  comprising: 
the holistic controller, wherein the holistic controller is:
programmed to actuate all the groups at the forward-motion start, wherein the vehicle is configured to manage travel from the forward-motion start to about 100 Km/h, in not more than a 5 (five) seconds time frame, to secure a safe vehicle maneuverability, acceleration, deceleration, braking, and any continuous and peak tractive-effort thereafter. -- 


The rest of the claims are rejected for having a similar deficiency or for depending on a rejected base claim.

Applicant is encouraged to use the suggestions provided by the examiner to corrected the rest of the claims.


Applicant's arguments filed 12/22/2020 have been fully considered but they are not
persuasive. Applicant has failed to address the issues i.e. rejections cited in the office action dated 7/22/2020. As an example applicant has amended the claims to introduce new antecedent
basis issues. Applicant also has not resolved issues regarding multiple dependencies of the claims. Applicant is advised to seek the help of an attorney.
An examination of this application reveals that applicant is unfamiliar with patent
prosecution procedure. While an applicant may prosecute the application (except that a juristic
entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field
usually acts as a liability in affording the maximum protection for the invention disclosed.
Applicant is advised to secure the services of a registered patent attorney or agent to prosecute
the application, since the value of a patent is largely dependent upon skilled preparation and
prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys
and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and
Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Other USPTO resources that are available include the Pro Se Assistance Program which
can be reached at the toll free phone number of 1-866-767-3848 or innovationdevelopment@uspto.gov.  The program's website also provides pro se resources. The program website is: https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/
 Primary Examiner, Art Unit 3664